Name: 83/547/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D054783/547/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the German text is authentic) Official Journal L 322 , 19/11/1983 P. 0043 - 0044*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the German text is authentic) (83/547/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1703/72 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967, and laying down rules for the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971 (1), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2), Having consulted the EAGGF Committee, Whereas, the Federal Republic of Germany has supplied to the Commission the supporting statements required for the clearance of the accounts pursuant to Article 2 of Commission Regulation (EEC) No 522/73 of 14 February 1973 laying down detailed rules for the application of Regulation (EEC) No 1703/72 (3); Whereas, under Articles 7 and 8 of Regulation (EEC) No 1703/72, only the value of the goods and the appropriate forwarding and distribution costs may be financed under the relevant rules; whereas these same rules apply mutatis mutandis to operations concerning milk products; whereas the inspections carried out show that part of the expenditure declared, totalling DM 269 599,36, does not satisfy the requirements and must therefore be disallowed; whereas the Member State has been fully informed of these deductions and has had an opportunity to state its views thereon; Whereas, in the light of verifications carried out, an additional amount of DM 1 987,93 is allowed for charging to the budget of the Communities; Whereas the reservation made in point 6 of the Annex to Commission Decision 77/759/EEC of 22 November 1977 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1974 financial year on cereals and sugar supplied as food aid (4) can be withdrawn in view of the 1975 clearance, HAS ADOPTED THIS DECISION: Article 1 The accounts of the departments and agencies empowered by the Federal Republic of Germany to pay expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 8. 8. 1972, p. 1. (2) OJ No L 288, 25. 10. 1974, p. 1. (3) OJ No L 50, 23. 2. 1973, p. 33. (4) OJ No L 313, 7. 12. 1977, p. 18. ANNEX Clearance of the accounts of the departments and agencies of the Federal Republic of Germany empowered to pay expenditure arising from food-aid operations in cereals and milk products 1.2 // 1. Funds available after clearance of 1974 accounts // DM 8 093 248,73 // 2. Advances authorized for food-aid operations in 1975 // DM 91 536 600,00 // 3. Total available to cover 1975 expenditure // DM 99 629 848,73 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // DM 86 116 793,75 // 5. Funds available after clearance of the 1975 accounts // DM 13 513 054,98 6. The reservation made in point 6 of the Annex to Commission Decision 77/759/EEC of 22 November 1977 on the clearance of the accounts presented by the Federal Republic of Germany in respect of expenditure incurred in the 1974 financial year on cereals and sugar supplied as food aid is withdrawn in view of the 1975 clearance.